RUSSELL, Judge,
concurring in the result:
I agree with the disposition of this ease set forth in the lead opinion and concur with my brethren’s conclusion that the military judge did not convict the appellant of an offense under Article 134, UCMJ, of making a false statement when he found him guilty of making a false official statement in violation of Article 107, UCMJ.
A court-martial may find an accused guilty of an offense necessarily included in the offense charged. UCMJ art. 79. Moreover, a convening authority may change a finding of guilty of charge or specification to a finding of guilty to an offense that is a lesser included offense of the offense stated in the charge or specification. UCMJ art. 60(e)(3)(B). Finally, a court of military review may affirm so much of an approved finding of guilty as includes a lesser included offense, and which is correct in law and fact. UCMJ art. 59(b) and art. 66(c).
Generally, a lesser offense is necessarily included in a charged offense if the specification contains allegations which either expressly or by fair implication put the accused on notice to be prepared to defend against it in addition to the offense specifically charged. MCM, 1984, Part IV, para. 2. This notice requirement for establishing the presence of a lesser offense for charging purposes may be met in two ways: (1) in law, when all of the elements of the lesser offense merge in the greater offense and (2) in fact, when the lesser offense includes an element not common to the greater offense, but where the specification is sufficient to fairly allege the unique element of the lesser of*1042fense (such a lesser charge is more like a duplicitous, but unsevered, charge than a true lesser “merged” offense). See United States v. Teters, 37 M.J. 370 (C.M.A.1993), cert. denied, — U.S.-, 114 S.Ct. 919,127 L.Ed.2d 213 (1994) cf. MCM, 1984, Part IV, para. 2b.
Though a lesser offense may be fairly charged, conviction of the greater offense necessarily includes conviction of the lesser offense only when the elements of the greater and lesser offenses are merged. See Teters, 37 M.J. 370. Where merger exists and a court-martial convicts of the greater charged offense, it also automatically convicts of the subsumed lesser included offense as a matter of law. However, where merger does not exist because the lesser offense contains an element not common to the greater offense, we must look beyond the sufficiency of the pleading for some evidence in the record that the unique element of the lesser offense was found, as a matter of fact, beyond a reasonable doubt.
In my opinion, to avoid doing violence to military justice, this court should not resort to legal fiction in deciding whether to hold an appellant guilty of a lesser charged offense. For example, it is not fair or accurate to say that conduct alleged solely under Article 134 is “inherently” prejudicial to good order and discipline or service discrediting for findings purposes. Though the unique elements of Article 134 need not be expressly alleged to give fair notice for charging purposes, they are actual elements that must be proven by the circumstances in each case beyond a reasonable doubt. See generally, United States v. Hitchman, 29 M.J. 951 (A.C.M.R.1990); United States v. Perez, 33 M.J. 1050 (A.C.M.R.1991). Moreover, there is no basis in law or logic to extend to all cases the premise that an erroneous conviction of any specific punitive article leaves as legal residue a conviction of the unique elements of Article 134. After all, accepting the reasonable assumption that certain conduct violative of some specific punitive articles is inherently prejudicial or service discrediting, conviction of a lesser offense certainly cannot be affirmed under Article 134 if the conduct that is inherently prejudicial or service discrediting in the greater offense is found on appeal not to exist.1 Finally, I do not agree that we may affirm a finding of guilty to an unmerged element just because an offense is listed in the Manual for Courts-Martial as a specific lesser included offense of a specified punitive article. We may find that, under the circumstances of a particular case, an element of a listed lesser included offense is not necessarily merged in the finding of the greater offense.2
In light of Teters, this court should not affirm a lesser included but unmerged offense unless it is clear from the record that a *1043legally sufficient finding of guilty was arrived at as a matter of fact. Where guilt of a lesser offense is based on nothing more than some evidence upon which a finding of guilty might have been based if the fact finder had considered it, there is no real finding for the convening authority to approve and nothing for this court to affirm. Such it is with the case at bar. Here the military judge found the appellant guilty of making a false official statement in violation of Article 107, UCMJ. All false official statements are inherently prejudicial to good order and discipline because they subvert military administration. Therefore, implicit in the judge’s finding that the false statement was “official” was a finding that the conduct was prejudicial to good order and discipline. However, this court on appeal set aside the military judge’s finding that the statement was “official”. Inasmuch as the implicit finding of prejudice was based solely on the judge’s erroneous finding, the implicit finding is also not correct in law. Moreover, there is no indication that the military judge ever actually considered, let alone specifically found beyond a reasonable doubt, whether the appellant’s false unofficial statement would have been prejudicial to good order and discipline or service discrediting under the circumstances. See United States v. Martin, 50 C.M.R. 314, 317 (A.C.M.R.), aff'd, 1 M.J. 75 (C.M.A.1975).

. While I find fault with this premise as applied to the case at bar, I do not fault it as a matter of policy in homicide or rape cases. There it may fairly be said that the gravamen of the wrongfulness that is inherently prejudicial or discrediting in the greater offense (unjustified homicide or sexual molestation) is not mitigated in the lesser offense under Article 134 (also an unjustified homicide or a sexual molestation).
Thus, without doing violence to military justice, it may be accepted as a legal presumption that a finding of guilty to one of the unique elements of Article 134 is implicit in any finding of guilt of a greater offense that includes the element of homicide or sexual molestation. This is so because a reasonable fact finder (had he/she been instructed to do so) could only have found that an unjustified killing or sexual molestation was either prejudicial to good order and discipline or service discrediting.
Moreover, this implicit finding would survive reversal of the conviction of the greater offense in any case where the predicate findings of homicide or molestation are found to be correct in law and fact by the reviewing authority. In such cases, the implicit finding of prejudice or discredit to the military is merged with that express element of Article 134, UCMJ.


. United States v. McKinley, 27 M.J. 78 (C.M.A. 1988) is cited in the lead opinion for the general proposition that this court may affirm a lesser included offense, even if the lesser included offense was neither considered nor instructed upon at the trial of the case. It does not hold that Article 79, UCMJ, permits a reviewing court to affirm an unmerged lesser offense. I note that McKinley and all of the cases cited by the McKinley court for their general proposition, involved merged lesser offenses. Accordingly, limited to its facts, the broad language in McKinley is consistent with Teters. The important holding in McKinley is that the parties may avoid affirmance of a merged lesser offense by this court by reaching consensus on the record that no lesser offense exists. This court is bound by that "law of the case".